DETAILED ACTION
Allowable Subject Matter
Claims 1, 5-8, and 10 are allowed.
The following is an examiner’s statement of reasons for allowance: With regards to Independent Claim 1, the Applicant has sufficiently claimed and defined the lighting apparatus including the light source, the separation element, the illuminant, and the optical system.  The prior art fails to teach or suggest the combination of structural and functional limitations claimed therein, specifically to the details and dispositions of the above elements relative to one another, wherein the optical system combines the first and second color components, the separation element being configured to have variable transmittance and reflectance with respect to the first color component light, the first color component light generated by the light source being linearly polarized, and further whereby the separation element includes the half-wave plate rotatably disposed such that the half-wave plate rotates the polarization plane of the first color component light, and the polarization beam splitter is configured to partially transmit and partially reflect the first color component light depending on polarization of the first color component light.
All subsequent claims are allowed due to dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure but is not considered exhaustive:
U.S. Patent 10,831,086 B2 to Ohkoba that discloses a rotatable half-wave plate (20) that interacts with a polarization beam splitter (23), but fails to adequately teach the optical system combining a first color component light from a light source with a second color component light generated from an illuminant that receives the first color component light.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M HAN whose telephone number is (571)272-2207. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane I Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Wednesday, March 9, 2022

/Jason M Han/Primary Examiner, Art Unit 2875